PER CURIAM:
Christopher T. James appeals the district court’s orders denying relief on both his 42 U.S.C. § 1983 (2000) complaint and subsequent Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See James v. North Carolina, 3:06-cv-00220, 2006 WL 1431639, 2006 WL 1716406 (W.D.N.C. May 17, 2006 & June 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.